DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-20. 

Election/Restrictions
The restriction requirement mailed on 01/29/2021 is withdrawn.

Claim Rejections - 35 USC § 112 – First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating radiation damage, does not reasonably provide enablement for preventing radiation damage. The specification does not enable any person skilled in the art to which it pertains, or with use the invention commensurate in scope with these claims. 
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to preventing radiation damage. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites Todary Michael (US 2010/0068161, Mar. 18, 2010). Todary Michael discloses in paragraph [0005] and Table 1 wherein UV radiation from sunlight causes skin damage. Sunlight cannot always be avoided and thus radiation damage cannot be prevented. 
		

The breadth of the claims

The claims are broadly drawn to preventing radiation damage with no recitation of how radiation damage is prevented instead of being treated.

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for practicing the claimed 

4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the claimed invention in its “full scope” a person of ordinary skill in the art would have to engage in undue experimentation, with no reasonable expectation of success.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ClinicalTrials.gov (Assessment of the Safety and Efficacy of 3VM1001 Cream for Treatment of Chronic Pain Caused by Knee Osteoarthritis, Aug, 21, 2005).

The instant claims recite a formulation comprising copper ion suspension, a saline solution, and one or more buffers and wherein the formulation is 3VM1001. ClinicalTrials.gov anticipate the instant claims insofar as disclosing 3VM1001. 
In regards to instant claims 1 and 5 reciting treating or preventing radiation damage, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, since the prior art structure is substantially the same as the claimed invention, the prior art composition is capable of treating or preventing radiation damage like the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-7, 9, 10, 12, 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todary Michael (US 2010/0068161, Mar. 18, 2010) in view of Berry (US 2011/0086088, Apr. 14, 2011).
	Todary Michael discloses a topical composition for the protection and/or treatment of radiation related skin damage (abstract). During treatment with radiotherapy, radiation must pass through the patient’s skin. Patient will notice some skin changes in the area exposed to radiation. If patient’s skin is not protected by a product to prepare her/his skin to receive radiotherapy and continue its use during and after completion of radiation sessions, then the result will be an obvious damage to patient’s skin (¶ [0004]). The radiation related skin damage may comprise pain (¶ [0058]). The topical composition may comprise from 0.17% to 7.14% by volume of minerals (¶ [0026] and [0031]). Suitable minerals include copper (¶ [0034]). The composition may contain one or more minerals (Table 3, Second Priority Items). The minerals are suspended in a pharmaceutically acceptable carrier (¶ [0073]). Minerals are an important part of the activities of the biological enzyme systems. Their presence stimulates the activities of enzyme defense against oxidative cell damage (¶ [0092]). The topical composition may be formulated as a cream (¶ [0048]). 

	However, Berry discloses compositions useful for treatment of a wide range of skin disorders including radiation-induced burns, which comprise a pharmaceutically acceptable carrier (¶ [0004]). Suitable pharmaceutically acceptable carriers include one or more than one material selected from a group comprising buffering agents and saline solution (¶ [0023]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  The topical composition of Todary Michael comprises a pharmaceutically acceptable carrier. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated buffering agents and saline solution into the composition of Todary Michael since these are known and effective pharmaceutically acceptable carriers for compositions that treat skin damage as taught by Berry. 
In regards to the amount of copper ions recited in the instant claims, Todary Michael discloses wherein copper is a mineral, wherein the composition may comprise more than one mineral, and wherein the total amount of mineral is 0.17% to 7.14% by volume. Thus, it would have taken no more than the relative skill of one of ordinary skill in the art to arrive at the claimed amount of copper ions depending how many different minerals one would like in the composition. Furthermore, Todary Michael discloses wherein the presence of minerals stimulates the activities of enzyme defense against oxidative cell damage. Thus, it would have taken no more than the relative skill of one of 
In regards to instant claim 3 reciting wherein the radiation damage is radiation dermatitis, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, since the prior art composition treats the skin and comprises the components of the claimed invention, the prior art composition is capable of treating radiation dermatitis. 

2.	Claims 3, 11, 13, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todary Michael (US 2010/0068161, Mar. 18, 2010) in view of Berry (US 2011/0086088, Apr. 14, 2011) and further in view of Faure (US 2006/0222622, Oct. 5, 2006).
	The teachings of Todary Michael and Berry are discussed above. Todary Michael and Berry do not disclose wherein the topical composition is used to treat radiation dermatitis and wherein RTOG scores are obtained before and after administration of the composition. 
	However, Faure discloses wherein radiation therapy is a well-established treatment of malignant tumors. While itself painless, radiation therapy often causes both acute and chronic side effects, particularly with higher doses. One of these side effects is a condition known as radiation dermatitis, the symptoms of which include various skin damage ranging from mild erythema and soreness to moist desquamation and 
	It would have been prima facie obvious to one of ordinary skill in the art to have treated radiation dermatitis with the composition of Todary Michael since the composition treats radiation related skin damage and radiation dermatitis is a known radiation related skin damage as taught by Faure. 
	It would have been prima facie obvious to one of ordinary skill in the art to have obtained a RTOG score before and after administering the composition of Todary Michael in order to use a known and effective method for assessing skin toxicity and to determine whether there is an improvement to the skin from administration of the composition as taught by Faure. 

s 5, 8, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ClinicalTrials.gov (Assessment of the Safety and Efficacy of 3VM1001 Cream for Treatment of Chronic Pain Caused by Knee Osteoarthritis, Aug, 21, 2005) in view of Todary Michael (US 2010/0068161, Mar. 18, 2010). 
ClinicalTrials.gov discloses wherein 3VM1001 is a topical cream containing copper for individuals with moderate to chronic OA pain.
ClincialTrials.gov differ from the instant claims insofar as not disclosing wherein 3VM1001 is used to treat radiation damage.
However, Todary Michael discloses a topical composition for the protection and/or treatment of radiation related skin damage (abstract). The radiation related skin damage may comprise pain (¶ [0058]).  
	It would have been prima facie obvious to one of ordinary skill in the art to have used 3VM1001 to treat radiation damage since radiation related skin damages may comprise pain and 3VM1001 is a known and effective composition for treating pain as taught by ClincalTrials.gov.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Application No. 13/842,310, claim 1, of U.S. Patent No. 10,398,733, claim 1 of U.S. Application No. 14/665,903, claim 23 of U.S. Application No. 15/265,570, claim 1 of U.S. Patent No. 10,813,948, claim 9 of U.S. Application No. 16/521,442, and claim 1 of U.S. Application No. 16/881,937. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims and thus read on the instant claims. Although the copending and patented claims do not recite treating or preventing radiation damage, the pending claim composition is substantially the same as the copending and patented composition and thus the copending and patented composition would be useable to treat or prevent radiation damage.

Conclusion
Claims 1-20 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY LIU/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.